UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, 2011 VERECLOUD, INC. (Exact name of registrant as specified in its charter) Nevada 000-52882 26-0578268 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 6560 South Greenwood Plaza Boulevard Number 400 Englewood, Colorado (Address of Principal Executive Offices) ( Zip Code ) (877) 711-6492 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Regulation FD Disclosure, Financial Statements and Exhibits ITEM 7.01 REGULATION FD DISCLOSURE In this Current Report on Form 8K we are furnishing presentation materials which will we will use during investor meetings scheduled for June 21,2011. We expressly disclaim any obligation to update these materials and caution that they are only accurate on the date of this filing. The inclusion of any data or statements in this presentation does not signify that the information is considered material. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS 9.1 and 9.2Presentation materials that will be used in investor meetings scheduled for June 21, 2011. We are furnishing Exhibits 9.1 and 9.2to this Current Report on Form 8-K in accordance with Item 7.01, Regulation FD Disclosure. This exhibit shall not be deemed to be "filed" for the purposes of Section 18 of the Securities and Exchange Act of 1934 (the "Exchange Act"), or otherwise subject to the liability of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of the general incorporation language of such filing, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit # Description Reference Verecloud Overview dated June 21, 2011 Attached herewith. Verecloud Investor Presentation dated June 21, 2011 Attached herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VERECLOUD, INC. Date: June 21, 2011 By: /s/ John McCawley John McCawley Chief Executive Officer Exhibit Index Exhibit # Description Reference Verecloud Overview dated June 21, 2011 Attached herewith. Verecloud Investor Presentation dated June 21, 2011 Attached herewith.
